UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-08002 Korea Equity Fund, Inc. (Exact name of registrant as specified in charter) Two World Financial Center, Building B, New York, New York (Address of principal executive offices) (Zip code) Mr. Shigeru Shinohara Korea Equity Fund, Inc. Two World Financial Center, Building B New York, New York 10281 (Name and address of agent for service) Registrant's telephone number, including area code:(800) 833-0018 Date of fiscal year end: October 31 Date of reporting period: July 1, 2010 – June 30, 2011 Item 1.Proxy Voting Record PROXY VOTING REPORT FOR THE PERIOD JULY 1, 2, 2011 KOREA EQUITY FUND(A/C 8148009) SEC. ID COMPANY NAME MTG DATE DETAILS PROPOSED BY VOTE CAST WITH/AGAINST MGMT SHARES KB FINANCIAL GRP INC 13-Jul-10 EGM Abstain from Voting 1 Elect Yun-Dae EO as a director MGMT AGAINST MANAGEMENT CJ O SHOPPING 29-Jul-10 EGM Vote For the Proposal 1 Approve the spin off plan MGMT WITH MANAGEMENT SK INNOVATION CO LTD 26-Nov-10 EGM Vote For the Proposal 1 Approval of physical division MGMT WITH MANAGEMENT POSCO 25-Feb-11 AGM Vote For All Proposals 1 Approval of financial statements MGMT WITH MANAGEMENT 2 Approval of partial amendment to articles of incorporation MGMT WITH MANAGEMENT Election of Yong Nam as an outside director MGMT WITH MANAGEMENT Election of Dae Gyu Byun as an outside director MGMT WITH MANAGEMENT Election of Sang Gil Park as an outside director MGMT WITH MANAGEMENT Election of Byung Gi Kim as an audit committee member MGMT WITH MANAGEMENT Election of Sang Gil Park as an audit committee member MGMT WITH MANAGEMENT Election of Jong Tae Choi as an inside director MGMT WITH MANAGEMENT 4 Approval of limit of remuneration for directors MGMT WITH MANAGEMENT KOREA ZINC CO LTD 28-Feb-11 AGM Vote For All Proposals 1 Approval of financial statement MGMT WITH MANAGEMENT 2 Election of directors: Nominees for directors: Chang Keun Choi and Ui Ryung Lee and Nominees for outside directors: Kyu Yong Lee, Byung Bae Kim MGMT WITH MANAGEMENT 3 Election of audit committee members: Nominee: Byung Bae Kim MGMT WITH MANAGEMENT 4 Approval of limit of remuneration for directors MGMT WITH MANAGEMENT HYUNDAI HEAVY INDS 11-Mar-11 AGM Vote For All Proposals 1 Approval of financial statement MGMT WITH MANAGEMENT 2 Amendment of the articles of incorporation MGMT WITH MANAGEMENT 3 Election of directors: Won Gil Choi and Woe Hyun Kim. Outside directors: Ho Beom Pyun and Chul Lee MGMT WITH MANAGEMENT 4 Election of audit committee member: Ho Beom Pyun MGMT WITH MANAGEMENT 5 Approval of remuneration limit of directors MGMT WITH MANAGEMENT HYUNDAI MOBIS 11-Mar-11 AGM Vote For All Proposals 1 Approval of the 34th income statement, balance sheet, proposed disposition of retained earning MGMT WITH MANAGEMENT 2 Election of directors: Eui Sun Jung, Ho Suk Jeon (internal), Tae Woon Lee, Byung Joo Lee, and Chan Wook Park (external) MGMT WITH MANAGEMENT 3 Election of audit committee members: Tae Woon Lee, Byung Joo Lee, Chan Wook Park MGMT WITH MANAGEMENT 4 Approval of remuneration limitfor director MGMT WITH MANAGEMENT HYUNDAI MOTOR CO 11-Mar-11 AGM Vote For All Proposals 1 Approval of financial statements for the 43rd business year (2010.1.1 - 2010.12.31) MGMT WITH MANAGEMENT 2 Appointment of director(s): Internal: Chung, Mong-Koo and Kim, Eok-Jo. External: Oh, Se-Bin and Yi, You-Jae MGMT WITH MANAGEMENT 3 Appointment of member of Audit Committee: External: Oh, Se-Bin MGMT WITH MANAGEMENT 4 Amendment to the Article of Incorporation: Article 2: addition of business purpose and deletion of business purpose MGMT WITH MANAGEMENT 5 Approval of compensation cap for directors MGMT WITH MANAGEMENT KT CORP 11-Mar-11 AGM Vote For All Proposals 1 Approval of financial statement MGMT WITH MANAGEMENT 2 Approval of partial amendment to articles of incorporation MGMT WITH MANAGEMENT Election of inside director candidate: Sang Hoon Lee MGMT WITH MANAGEMENT Election of inside director candidate: Hyun Myung Pyo MGMT WITH MANAGEMENT Election of outside director candidate: Hyun Lak Lee MGMT WITH MANAGEMENT Election of outside director candidate: Byung Won Park MGMT WITH MANAGEMENT Election of audit committee member candidate: Hyun Lak Lee MGMT WITH MANAGEMENT Election of audit committee member candidate: Byung Won Park MGMT WITH MANAGEMENT 5 Approval of limit of remuneration for directors MGMT WITH MANAGEMENT 6 Amendment of retirement benefit plan for directors MGMT WITH MANAGEMENT MANDO CORP 11-Mar-11 AGM Vote For All Proposals 1 Approval of financial statement MGMT WITH MANAGEMENT 2 Approval of partial amendment to articles of incorporation MGMT WITH MANAGEMENT 3 Election of directors. (2 inside directors : Jung Su Byeon, Sa Hyun Shin) MGMT WITH MANAGEMENT 4 Election of auditor. (1 executive auditor : Jeung Ho Lee) MGMT WITH MANAGEMENT 5 Approval of limit of remuneration for directors MGMT WITH MANAGEMENT 6 Approval of limit of remuneration for auditors MGMT WITH MANAGEMENT SK INNOVATION CO LTD 11-Mar-11 AGM Vote For All Proposals 1 Approval of B/S, I/S, and proposed disposition of retained earning MGMT WITH MANAGEMENT Election of inside director:Choi, Tae Won MGMT WITH MANAGEMENT Election of other non executive director:Kim, Young Tae MGMT WITH MANAGEMENT 3 Approval of remuneration limit of directors MGMT WITH MANAGEMENT CJ CGV CO LTD 18-Mar-11 AGM Vote For All Proposals 1 Approval of financial statements MGMT WITH MANAGEMENT 2 Election of directors: Youngkook Lee, Jaehyun Lee, Minhwae Huh; outside directors: Kitae Kim, Chungsoo Uh, Kijoo Lee MGMT WITH MANAGEMENT 3 Election of audit committee members: Kitae Kim, Chungsoo Uh, Kijoo Lee MGMT WITH MANAGEMENT 4 Approval of remuneration for director MGMT WITH MANAGEMENT 5 Amendment of articles of incorporation. MGMT WITH MANAGEMENT CJ CHEILJEDANG CORP 18-Mar-11 AGM Vote For All Proposals 1 Approval of financial statement MGMT WITH MANAGEMENT 2 Amendment of articles of incorporation MGMT WITH MANAGEMENT 3 Election of director candidate: Kim Hongchang and Park Yeongbaek MGMT WITH MANAGEMENT 4 Election of member of audit committee candidate: Park Yeongbaek MGMT WITH MANAGEMENT 5 Approval of remuneration limit for directors MGMT WITH MANAGEMENT CJ O SHOPPING 18-Mar-11 AGM Vote For All Proposals 1 Approval of financial statement MGMT WITH MANAGEMENT 2 Approval of partial amendment to articles of incorporation MGMT WITH MANAGEMENT Election of Hae Sun Lee as an inside director MGMT WITH MANAGEMENT Election of Jae Hyun Lee as an inside director MGMT WITH MANAGEMENT Election of Hyun Jae Shin as an inside director MGMT WITH MANAGEMENT Election of Jeong Seo as an inside director MGMT WITH MANAGEMENT Election of Jae Cheon Kim as an outside director MGMT WITH MANAGEMENT Election of Kwang Hun Koh as an outside director MGMT WITH MANAGEMENT Election of audit committee member: election of Jae Cheon Kim as an outside director MGMT WITH MANAGEMENT Election of audit committee member: election of Kwang Hun Koh as an outside director MGMT WITH MANAGEMENT 5 Approval of limit of remuneration for directors MGMT WITH MANAGEMENT 6 Amendment of retirement benefit plan for directors MGMT WITH MANAGEMENT HANATOUR SVC INC 18-Mar-11 AGM Vote For All Proposals 1 Approval of financial statements MGMT WITH MANAGEMENT 2 Approval of partial amendment to articles of incorporation MGMT WITH MANAGEMENT Election of inside director: Bak Sang Hwan MGMT WITH MANAGEMENT Election of inside director: Kwon Hee Suk MGMT WITH MANAGEMENT Election of inside director: Choi Hyun Suk MGMT WITH MANAGEMENT 4 Approval of limit of remuneration for directors MGMT WITH MANAGEMENT 5 Approval of stock option for staff (approval of stock option for staff given by BOD resolution) MGMT WITH MANAGEMENT HOTEL SHILLA LTD. 18-Mar-11 AGM Vote For All Proposals 1 Approval of financial statement MGMT WITH MANAGEMENT 2 Amendment of the articles of incorporation MGMT WITH MANAGEMENT 3 Election of directorscandidates: Boojin Lee, Jeongsoo Kim, Byunghoon Heo MGMT WITH MANAGEMENT 4 Approval of remuneration limit for directors MGMT WITH MANAGEMENT 5 Approval of remuneration limit for auditor MGMT WITH MANAGEMENT HYUNDAI DEPT. STORE CO 18-Mar-11 AGM Vote For All Proposals 1 Approval of financial statements MGMT WITH MANAGEMENT 2 Amendment of articles of incorporation MGMT WITH MANAGEMENT 3 Election of director Gyeong Cheong Ho. Ha Byeong Ho. Bak Je Chan. Kim Wang Bok MGMT WITH MANAGEMENT 4 Election of audit committee member Bak Je Chan. Kim Wang Bok MGMT WITH MANAGEMENT 5 Approval of remuneration limit for director MGMT WITH MANAGEMENT LG CHEM LTD 18-Mar-11 AGM Vote For All Proposals 1 Approval of financial statements MGMT WITH MANAGEMENT 2 Election of Director Gang Yu Sik. Kim Se Jin MGMT WITH MANAGEMENT 3 Election of audit committee member Kim Se Jin MGMT WITH MANAGEMENT 4 Approval of remuneration for Director MGMT WITH MANAGEMENT LOTTE SHOPPING CO 18-Mar-11 AGM Vote For All Proposals 1 Approval of financial statement MGMT WITH MANAGEMENT 2 Approval of partial amendment to articles of incorporation MGMT WITH MANAGEMENT 3 Election of external director candidate: Kyukho Shin MGMT WITH MANAGEMENT 4 Election of director candidate: Jongsuk Ye MGMT WITH MANAGEMENT 5 Approval of limit of remuneration for directors MGMT WITH MANAGEMENT POONGSAN CORP 18-Mar-11 AGM Vote For All Proposals 1 Approval of financial statements MGMT WITH MANAGEMENT 2 Election of director Choe Han Myeong. BakU Dong. Bak Cheol Sun MGMT WITH MANAGEMENT 3 Election of auditor Yu Byeong Deuk MGMT WITH MANAGEMENT 4 Approval of remuneration for director MGMT WITH MANAGEMENT 5 Approval of remuneration for auditor MGMT WITH MANAGEMENT SAMSUNG C&T CORP 18-Mar-11 AGM Vote For All Proposals 1 Approval of financial statements MGMT WITH MANAGEMENT 2 Amendment of articles of incorporation addition of business activity, change of business activity MGMT WITH MANAGEMENT 3 Election of director: Gim Sin MGMT WITH MANAGEMENT 4 Approval of remuneration for director MGMT WITH MANAGEMENT SAMSUNG CARD CO LTD 18-Mar-11 AGM Vote For All Proposals 1 Approval of financial statement MGMT WITH MANAGEMENT 2 Election of directors: (2 Inside directors: Chi Hun Cho, Tae Mun Jung). (3 Outside directors : Young Won Ha, Eun Young Cha, Woon Yeol Choi) MGMT WITH MANAGEMENT 3 Election of audit committee members: (election of audit committee member as inside director: Tae Mun Jung).(election of audit committee member as outside director: Young Won Ha) MGMT WITH MANAGEMENT 4 Approval of limit of remuneration for directors MGMT WITH MANAGEMENT SAMSUNG ELECTRONICS CO LTD 18-Mar-11 AGM Vote For All Proposals 1 Approval of financial statements MGMT WITH MANAGEMENT 2 Approval of remuneration for director MGMT WITH MANAGEMENT SAMSUNG ENG CO LTD 18-Mar-11 AGM Vote For All Proposals 1 Approval of financial statements MGMT WITH MANAGEMENT Election of director: candidate: Byungbok Son MGMT WITH MANAGEMENT Election of director: candidate: Byungmuk Kim MGMT WITH MANAGEMENT Election of director: candidate: Sanghun Kim MGMT WITH MANAGEMENT 3 Election of the member of audit committee, who is the external director: candidate: Wansun Shin MGMT WITH MANAGEMENT 4 Approval of remuneration for directors MGMT WITH MANAGEMENT SAMSUNG HEAVY INDS 18-Mar-11 AGM Vote For All Proposals 1 Approval of financial statement MGMT WITH MANAGEMENT 2 Election of directors candidates: Joowon Park, Taeheung Jun, Hangsoon Choi MGMT WITH MANAGEMENT 3 Election of the member of audit committee, who is the external director. candidate: Hangsoon Choi MGMT WITH MANAGEMENT 4 Approval of remuneration limit of directors MGMT WITH MANAGEMENT S-OIL CORP 18-Mar-11 AGM Vote For All Proposals 1 Approval of the 36th b/s, i/s, and proposed disposition of retained earning MGMT WITH MANAGEMENT 2 Election of directors candidates: internal: A.A. Al Subaey Parttime: K.G. Al Buainain, B.A. Abul Hamayel, Yangho Cho, Taesoo Suk external: S. A. Al Ashgar, A.M. Al Seflan, A.O. Al Ajaji, Moonsu Chung, Kyuhwa Lee, Sangun Park MGMT WITH MANAGEMENT Election of part time auditor. candidate: Taesoo Suk MGMT WITH MANAGEMENT Election of external auditors. candidates: S. A. Al Ashgar, A.M. Al Seflan, Moonsu Chung MGMT WITH MANAGEMENT 4 Approval of remuneration limit of directors MGMT WITH MANAGEMENT FILA KOREA LTD 21-Mar-11 AGM Vote For All Proposals 1 Approval of financial statements MGMT WITH MANAGEMENT 2 Amendment of articles of incorporation MGMT WITH MANAGEMENT 3 Election of directors candidates: Yoon Su Yoon, Sung Sik Jung, Jong An Park and Young Chan Cho external directors candidates: Young Woo Jung and Jung Il Choi MGMT WITH MANAGEMENT 4 Approval of remuneration for director MGMT WITH MANAGEMENT 5 Approval of remuneration for auditor MGMT WITH MANAGEMENT CRUCIALTEC CO LTD 25-Mar-11 AGM Vote For All Proposals 1 Approval of financial statements MGMT WITH MANAGEMENT 2 Amendment of articles of incorporation MGMT WITH MANAGEMENT 3 Election of outside director Jo Gwang Su MGMT WITH MANAGEMENT 4 Election of auditor I Yeong Ho MGMT WITH MANAGEMENT 5 Approval of remuneration for director MGMT WITH MANAGEMENT 6 Approval of remuneration for auditor MGMT WITH MANAGEMENT DUK SAN HI METAL CO 25-Mar-11 AGM Vote For All Proposals 1 Approval of financial statement MGMT WITH MANAGEMENT 2 Approval of partial amendment to articles of incorporation. (additional business objectives) MGMT WITH MANAGEMENT 3 Stock option for staff MGMT WITH MANAGEMENT 4 Election of director (1 outside director) nominee: Soon Ki Kwon MGMT WITH MANAGEMENT 5 Approval of limit of remunerationfor directors MGMT WITH MANAGEMENT 6 Approval of limit of remunerationfor auditors MGMT WITH MANAGEMENT HANA FINANCIAL GRP 25-Mar-11 AGM Vote For All Proposals 1 Approval of financial statement MGMT WITH MANAGEMENT 2 Approval of proposed disposition of retained earning MGMT WITH MANAGEMENT 3 Amendment of the article of incorporation MGMT WITH MANAGEMENT Election of inside directors (5 executive directors, 6 outside directors): Seung Yoo Kim, Jong Yul Kim, Jung Tse Kim, Ji Wan Kim, Yong Ro Yoon, Hae Wang Jung, Jung Nam Cho, Byung Taek Yoo, Ku Tae Lee, Kyung Sub Kim, Young Rok Jung MGMT WITH MANAGEMENT Election of audit committee members as outside directors (4 audit committee members): Kyung Sub Kim, Hae Wang Jung, Kyung Kyu Choi, Young Rok Jung MGMT WITH MANAGEMENT 5 Approval of remuneration limit of directors MGMT WITH MANAGEMENT HYUNDAI GREENFOOD CO LTD 25-Mar-11 AGM Vote For All Proposals 1 Approval of the financial statement MGMT WITH MANAGEMENT 2 Amendment of the articles of incorporation MGMT WITH MANAGEMENT 3 Election of director's candidate: Huengyong Oh, Gyosun Jung, Dongho Lee, Youngsam Choi, Honggi Min MGMT WITH MANAGEMENT 4 Election of the member of audit committee, who is the external director. candidates: Youngsam Choi, Honggi Min MGMT WITH MANAGEMENT 5 Approval of remuneration limit of director's MGMT WITH MANAGEMENT INDUSTRIAL BK OF KOREA 25-Mar-11 AGM Vote For All Proposals 1 Approval of financial statements MGMT WITH MANAGEMENT 2 Amendment of articles of incorporation MGMT WITH MANAGEMENT 3 Amendment of articles on retirement allowance for director MGMT WITH MANAGEMENT 4 Approval of remuneration for director MGMT WITH MANAGEMENT 5 Approval of remuneration for auditor MGMT WITH MANAGEMENT KB FINANCIAL GRP INC 25-Mar-11 AGM Vote For All Proposals 1 Approval of financial statement MGMT WITH MANAGEMENT 2 Election of directors: candidates: Byungdeok Min, Youngrok Lim, Vaughn Richtor, (external) Youngjin Kim, Jaewook Bae, Jongcheon Lee and Sangmoon Ham MGMT WITH MANAGEMENT 3 Election of audit committee members who are external directors: candidates: Seungeui Koh, Jaewook Bae, Kyungjae Lee, Jongcheon Lee and Sangmoon Ham MGMT WITH MANAGEMENT 4 Approval of limit of remuneration for directors MGMT WITH MANAGEMENT LOCK&LOCK CO LTD 25-Mar-11 AGM Vote For All Proposals 1 Approval of financial statements MGMT WITH MANAGEMENT 2 Amendment of articles of incorporation. MGMT WITH MANAGEMENT 3 Election of Directors. Kim Joon Il, Yoon Jo Hyun, Lee Won Wook, Song Baek Young, O Hyun Suk MGMT WITH MANAGEMENT 4 Approval of remuneration limit for director MGMT WITH MANAGEMENT ORION CORP 25-Mar-11 AGM Vote For All Proposals 1 Approval of financial statements MGMT WITH MANAGEMENT 2 Election of directors: Kwan Joong Lee and Won Woo Park MGMT WITH MANAGEMENT 3 Approval of remuneration for director MGMT WITH MANAGEMENT 4 Approval of remuneration for auditor MGMT WITH MANAGEMENT SILICON WORKS CO LTD 30-Mar-11 AGM Vote For All Proposals 1 Approval of financial statements MGMT WITH MANAGEMENT 2 Amendment of articles of incorporation MGMT WITH MANAGEMENT Election of inside director Sin Tae Hyeong MGMT WITH MANAGEMENT Election of outside director I Sang Guk MGMT WITH MANAGEMENT 4 Approval of remuneration for director MGMT WITH MANAGEMENT 5 Approval of remuneration for auditor MGMT WITH MANAGEMENT HYUNDAI ENG. & CONSTRUCTION 31-Mar-11 AGM Vote For All Proposals 1 Approval of financial statement MGMT WITH MANAGEMENT 2 Amendment of the article of incorporation MGMT WITH MANAGEMENT 3 Dismissal of director. candidate: Seungryul Lee MGMT WITH MANAGEMENT 4 Election of directors candidates: Changhee Kim, Jungdae Lee, Seungjae Lee, Sangok Park, Hyunyoon Shin, Chiho Seo MGMT WITH MANAGEMENT 5 Election of the member of audit committee, who is the external director. candidates: Seungjae Lee, Sangok Park, Hyunyoon Shin, Chiho Seo MGMT WITH MANAGEMENT 6 Approval of remuneration limit of directors MGMT WITH MANAGEMENT DAEWOO SECURITIES LTD 01-Jun-11 AGM Vote For All Proposals 1 Approval of financial statements MGMT WITH MANAGEMENT 2 Election of external director candidate : Jinkyu Park MGMT WITH MANAGEMENT 3 Approval of remuneration for director MGMT WITH MANAGEMENT SAMSUNG FIRE & MAR INS 03-Jun-11 AGM Vote For All Proposals 1 Approval of financial statement MGMT WITH MANAGEMENT 2 Election of directors (2) : Dae Seob Ji (inside director), Dong Yeob Shin (outside director) MGMT WITH MANAGEMENT 3 Approval of limit of remuneration for directors MGMT WITH MANAGEMENT DONGBU INS CO LTD 10-Jun-11 AGM Vote For All Proposals 1 Approval of financial statement MGMT WITH MANAGEMENT 2 Election of external director candidate: Geunyoung Lee, Sunjeong Kim, Soohyu Lee MGMT WITH MANAGEMENT 3 Election of the member of audit committee, who is the external director candidate: Geunyoung Lee, Sungjeong Kim MGMT WITH MANAGEMENT 4 Approval of remuneration limit of directors MGMT WITH MANAGEMENT KOREAN REINSURANCE CO 10-Jun-11 AGM Vote For All Proposals 1 Approval of financial statements MGMT WITH MANAGEMENT 2 Election of directors (1 non executive director, 3 outside directors): names: Pil Kyu Lee, Seung Kyu Yang, Young Tak Lee and Young Ki Kang MGMT WITH MANAGEMENT 3 Election of audit committee members as outside directors: names: Young Tak Lee and Jae Hwan Ka MGMT WITH MANAGEMENT 4 Approval of remuneration for director MGMT WITH MANAGEMENT SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Korea Equity Fund, Inc. By: /s/ Shigeru Shinohara Shigeru Shinohara President Date: August23, 2011
